Citation Nr: 0513436	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  03-06 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to restoration of a 50 percent evaluation for 
accidental isopropyl alcohol poisoning, manifested by 
headaches and mild attention deficit.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from June 1996 to April 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating determination of a 
regional office (RO) of the Department of Veterans Affairs 
(VA).


FINDING OF FACT

Improvement of the veteran's accidental isopropyl alcohol 
poisoning, manifested by headaches and mild attention 
deficit, has not been demonstrated.


CONCLUSION OF LAW

The 50 percent evaluation for accidental isopropyl alcohol 
poisoning, manifested by headaches and mild attention 
deficit, is restored.  38 C.F.R.  3.344(c) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the September 
2001, May 2002, August 2002, and January 2003 rating 
determinations, the January 2003 statement of the case, the 
February 2005 supplemental statement of the case, and the 
July 2002 and February 2005 VCAA letters, have informed the 
appellant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Moreover, in the 
statement and supplemental statements of the case and in the 
VCAA letters the appellant was advised of the types of 
evidence VA would assist in obtaining as well as the 
appellant's own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board also notes that the February 2005 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

In this case, the RO's decision to deny the claim came before 
notification of the appellant's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  After the rating action on appeal was 
promulgated, the RO did provide notice to the claimant in 
July 2002 and February 2005 regarding what information and 
evidence was needed to substantiate the claim, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his or her possession that pertains to the claim.  Under 
these circumstances, the Board finds that all notification 
and development action needed to render a fair decision on 
this claim has been accomplished and that adjudication of the 
claim, without directing or accomplishing any additional 
notification and or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  Moreover, all available pertinent records, in 
service, private, and VA, have been obtained.  The veteran 
was also afforded several VA examinations.  The Board finds 
that the record as it stands includes adequate competent 
evidence to allow the Board to decide the case and no further 
action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  
No additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim.


Disability Evaluation

The appellant was in receipt of a 50 percent evaluation for 
accidental isopropyl alcohol poisoning, manifested by 
headaches and mild attention deficit.  The evaluation was 
reduced to 30 percent. 

Although the regulatory requirements under 38 C.F.R. 
§ 3.344(a) and (b) apply only to reductions of ratings that 
have been in effect for five or more years, the Court has 
held that several general regulations are applicable to all 
rating reduction cases, regardless of whether the rating at 
issue has been in effect for five or more years.  The Court 
has stated that certain regulations "impose a clear 
requirement that VA rating reductions, as with all VA rating 
decisions, be based upon review of the entire history of the 
veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 
(referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating 
reduction case requires ascertaining "whether the evidence 
reflects an actual change in the disability and whether the 
examination reports reflecting such change are based upon 
thorough examinations."  Brown, 5 Vet. App. at 421.  Thus, in 
any rating-reduction case not only must it be determined that 
an improvement in a disability has actually occurred but also 
that improvement reflects an improvement under the ordinary 
conditions of life and work.  Regulations also provide that 
reexamination disclosing improvement will warrant reduction 
in the rating.  38 C.F.R. § 3.344(c).

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Under Diagnostic Code 8100, a 10 percent evaluation is 
warranted for characteristic prostrating attacks averaging 
one in two months over the last several months.  A 30 percent 
evaluation is appropriate in cases of characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  With very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability, a 50 percent evaluation is in order.  
38 C.F.R. § 4.124a, Code 8100. 

Under Diagnostic Code 9326, relating to dementia due to other 
neurologic or general medical conditions, (endocrine 
disorders, metabolic disorders, Pick's disease brain tumors 
etc.) or that are substance induced (drugs, alcohol, 
poisons), a noncompensable evaluation is warranted for a 
mental condition that has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational or social functioning or to require continuous 
medication.  

A 10 percent disability evaluation should be assigned for 
occupational and social impairment due to mild or transient 
symptoms that decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, 
or, symptoms controlled by medication.

A 30 percent evaluation is to be assigned for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 
9326.

A review of the record reveals that the veteran suffered an 
accidental IV infusion of isopropyl alcohol while serving in 
the United States Marine Corps.  

At the time of a July 1998 VA examination, the veteran 
reported that he had developed migraine headaches on an 
almost daily basis, with four of them occurring in the past 
two months requiring bed rest.  The veteran noted using 
Amitriptilyline on a daily basis.  He also reported some 
deviation with the right eye.  The veteran indicated that he 
was employed as a telemarketer.  A diagnosis of residuals of 
accidental IV infusion of isopropyl alcohol including 
migraine attacks of headaches, memory deficits, visual 
disorders, and post-traumatic stress disorder with 
depression, was rendered.  

At the time of a September 1998 VA examination, the veteran 
was noted to be oriented times three and obtained a score of 
29/30 on mini mental status examination.  His concentration 
was unimpaired, as was his short-term memory.  There was no 
evidence of disorder in either the form or content of 
thought.  The veteran stated that following his accidental 
ingestion, he began to experience chronic head pain like a 
constant migraine headache.  He reported that his headaches 
were worse when he was physically active or aroused.  

The examiner indicated that the veteran began to experience 
immediate symptoms of PTSD after the episode and that he 
continued to experience at least mild symptoms of PTSD.  The 
examiner stated that it was clear that this horrible accident 
had caused understandable emotional distress which had 
impaired the veteran's quality of life.  Axis I diagnoses of 
PTSD and major depression, single episode, were rendered.  

In an April 1999 rating determination, the RO granted service 
connection for accidental isopropyl alcohol poisoning, 
manifested by headaches and mild attention deficit, and 
assigned a 50 percent disability evaluation.  The RO also 
granted service connection for PTSD and assigned a 30 percent 
disability evaluation.  Service connection for right eye 
nystagmus was also granted with a 10 percent disability 
evaluation being assigned at that time.  

At the time of an August 2001 VA examination, the veteran was 
noted to have failed half of his courses when taking classes 
at Idaho State University after his discharge from the 
service.  He reported that he had been fired from the Post 
Office for working too slow.  In 2000, the veteran went back 
to school at Idaho State and worked as a phone surveyor for 
three months before quitting to concentrate more on his 
school work.  From July 2000 to December 2000, he worked part 
time at a bar.  In 2001, the veteran worked eight months as a 
detention officer at the Fort Hall Police Department.  

Mental status examination performed at that time revealed 
that he was cooperative and that he had good hygiene.  He was 
oriented times four and his speech came at a normal rate and 
rhythm.  On short term memory testing he scored 3/3.  Long-
term memory testing was also intact.  His mood was euthymic 
and his affect was full range.  His form of thought was 
linear and goal directed and his content of thought was 
unremarkable.  He scored 30/30 on mini mental status 
examination.  There was no evidence of psychosis and the 
veteran was not suicidal or homicidal.  A diagnosis of mild 
PTSD, rule out dementia, was rendered.  The examiner noted 
that the stressors included poor school performance and 
migraine headaches.  He stated that he had given a diagnosis 
of rule out dementia because he did not know if the veteran 
any cognitive deficits.  On gross testing, he scored 30/30.  

The examiner noted that the veteran's history of doing poorly 
in college after doing ok in high school could be due to the 
isopropyl alcohol ingestion but could also be due to him 
having been a marginal high school student and not being 
prepared for the rigors of college.  The examiner indicated 
that he had requested that neuropsychiatric testing be 
performed.  The examiner reported that the veteran's job as a 
detention officer at the Fort Hall Police Department was 
going fine.  He stated that it was his belief that the 
veteran was still able to work.  

At the time of the August 2001 VA neuropsychological 
examination, it was revealed that the veteran's intellectual 
skills fell in the average range of functioning, which was 
relatively consistent with his educational and occupational 
background.  There was no significant difference between his 
performance on verbal and nonverbal tasks.  Verbal 
comprehension was a significant strength compared to working 
memory.  These findings suggested average to high average 
overall intellectual skills with relative weakness in 
attention/concentration and perceptual-constructional skills.  
The veteran exhibited high average to superior abilities in 
learning and memory processes.  Despite complaints of word-
finding difficulties, the veteran performed in the average to 
high average skills in reasoning and problem solving.  

The examiner indicated that since the alcohol infusion, the 
veteran had complained of PTSD, chronic headaches, and 
cognitive dysfunction.  The examiner noted that test scores 
combined with the notion that he continued to struggle in 
academic/occupational settings was suggestive of a very mild 
dementia due to his exposure to toxics.  She noted that such 
a dementia though diagnostically significant was not 
progressive and should not severely limit his functioning.  
She noted that the veteran had exhibited steady improvement 
in his cognitive functioning over the past four years and 
possessed clear intellectual strengths that could help him 
compensate for his limitations in attention and information 
processing abilities.  

In a September 2001 rating determination, the RO proposed to 
reduce the veteran's disability from 50 to 30 percent for his 
accidental isopropyl alcohol poisoning manifested by 
headaches and mild attention deficit.  

In an October 2001 VA outpatient treatment record, the 
veteran was noted to have no improvement with his headaches 
despite being prescribed various medications.  He reported 
that his headaches occurred 1-2 times daily ands lasted 2 to 
3 hours.  The veteran was noted to have resigned from his job 
as a jailer because his headaches were interfering with his 
work.  He denied photo/phonophobia.  He reported occasionally 
seeing spots in his vision with severe headaches.  There were 
no other visual disturbances or aura.  The veteran noted 
occasional nausea with the headaches but no vomiting.  He 
denied any other neurologic symptoms.  He stated that his 
wife massaging his head helped but that nothing else helped 
his headaches.  The VA physician indicated that the veteran 
had chronic daily headaches, most likely tension with some 
migrainous qualities, that had been unresponsive to several 
treatments.  She observed that they were occurring daily and 
affecting the veteran's quality of life.

In a letter received in opposition to the reduction, the 
veteran indicated that he agreed in part that his PTSD had 
decreased but disagreed that his headaches had decreased in 
severity.  The veteran stated that he had to resign from his 
current job because his headaches had been extremely bad for 
the last 3.5 months, to the point where the veins began to 
stick out of the side of his head.  He knew that they would 
affect his job so he resigned from it.  

The veteran was scheduled for VA examinations in February and 
March 2002 and did not report at the scheduled time for the 
examinations.  

At the time of an April 2002 outpatient visit, the veteran 
again complained of having daily headaches.  He reported no 
improvement with his headaches and indicated that they still 
occurred daily and caused him to miss work every one or two 
months. The examiner stated that the veteran had chronic 
daily headaches, most likely tension, with some migrainous 
qualities that had been unresponsive to several treatments.  
She noted that the headaches occurred daily and affected the 
veteran's quality of life.  

In a May 2002 statement in support of claim, the veteran 
indicated that the first two scheduled VA examinations 
interfered with his college examinations and that he showed 
up one hour late for the third examination as a result of 
heavy traffic and was not seen as a result of his showing up 
late for the examination.  He stated that he would be willing 
to report for a VA examination and that he would make every 
attempt to be there.  

The veteran was afforded a VA examination in August 2002.  At 
the time of the examination, the veteran reported being 
plagued by chronic daily migratory thumping headaches with 
exacerbations about 2 to 3 times per week.  He also noted 
having neck tension.  The headaches were occasionally 
preceded by black spots in his vision and occasionally 
accompanied by nausea but with no vomiting or phonophobia.  
There were no other associated symptoms.  Neurological 
examination revealed that the veteran had normal immediate 
and short term recall.  The fundus were remarkable for small 
cup to disk ratio, bilaterally.  Motor examination was normal 
and reflexes were 2+ and symmetric.  Sensory examination was 
also normal.  The examiner noted that the veteran had history 
consistent with tension headaches.  

At the time of a September 2002 VA outpatient visit, the 
veteran again complained of having headaches.  The veteran 
believed that an increase in his medication had helped a 
little bit but he stated that he was still having daily 
headaches, which were less severe.  It was the physician's 
assessment that the veteran had chronic daily headaches, most 
likely tension with some migrainous qualities, that were 
difficult to control.  He was noted to be having some benefit 
on his current regimen.  

In April 2003, the veteran submitted copies of two 
handwritten notes to someone named Steve which contained 
apologies for taking sick leave due to his migraines.  

At the time of a June 2004 VA outpatient visit, the veteran 
again complained of headaches.  The veteran reported that the 
medications he was taking made him groggy and that he had to 
take half doses on the days he was working.  He stated that 
he had been having more severe headaches over the past year.  
It was the physician's assessment that the veteran had 
chronic daily headaches most likely tension with some 
migrainous qualities that were difficult to control, but did 
not appear to cause the veteran to be in pain.  The examiner 
noted that the veteran was getting some benefit from the 
medication but observed that it appeared to leave him groggy 
at work.  The physician noted that the veteran reported 
experiencing more severe headaches over the past year and 
stated that he missed work on these days.  

Improvement has not been demonstrated.  The Board notes that 
the symptoms shown throughout the course of this appeal as 
they relate to the dementia do not warrant more than a 
noncompensable evaluation.  The veteran has scored no less 
than 29/30 on each mini mental status examination that he has 
been given.  At the time of August 2001 VA neuropsychological 
testing, it was revealed that the veteran's intellectual 
skills fell in the average range of functioning, which was 
relatively consistent with his educational and occupational 
background.  There was no significant difference between his 
performance on verbal and nonverbal tasks and verbal 
comprehension was a significant strength compared to working 
memory.  The findings suggested average to high average 
overall intellectual skills with relative weakness in 
attention/concentration and perceptual-constructional skills.  
The veteran was noted to exhibit high average to superior 
abilities in learning and memory processes.  It was further 
noted that despite complaints of word-finding difficulties, 
the veteran performed in the average to high average skills 
in reasoning and problem solving.  The examiner noted that 
the veteran's dementia though diagnostically significant was 
not progressive and should not severely limit his 
functioning.  She indicated that the veteran had exhibited 
steady improvement in his cognitive functioning over the past 
four years and possessed clear intellectual strengths that 
could help him compensate for his limitations in attention 
and information processing abilities.  Based upon the 
objective medical findings no more than a noncompensable 
disability evaluation would be warranted under DC 9326.  

As it relates to the headaches, the Board finds that there 
has been no improvement shown since the time of the RO's 
prior assignment of a 50 percent evaluation under DC 8100.  
The objective medical findings demonstrate that the veteran 
continues to have chronic daily headaches.  The veteran's 
personal VA physician has continually reported that the 
attacks occurred daily and were having an adverse effect on 
the veteran's quality of life.  She further indicated that 
numerous medications had been tried with little, if any, 
impact.  The Board further notes that the veteran has 
reported having to leave his full-time position as a 
corrections officer as a result of his headaches and has also 
submitted several handwritten notes to someone who appears to 
be his supervisor explaining that his current absences from 
work were due to headaches.  Moreover, his personal VA 
physician, in a June 2004 treatment record, indicated that 
the veteran had been experiencing more severe headaches over 
the past year and stated that he missed work on these days.  
The Board finds that the objective medical evidence 
demonstrates that the veteran's headaches are very frequent, 
completely prostrating, prolonged, and productive of severe 
economic inadaptability for the time period in question.  As 
such, the veteran's symptoms have more closely approximated 
the criteria necessary for a 50 percent evaluation and a 
reduction is not warranted.


ORDER

The appeal for restoration of a 50 percent evaluation for 
accidental isopropyl alcohol poisoning, manifested by 
headaches and mild attention deficit, is granted.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


